     Case 2:18-cv-11162-SDW-SCM Document 10-1 Filed 01/28/19 Page 1 of 1 PageID: 113

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 96.225.77.82

ISP: Verizon Internet Services
Physical Location: Bayonne, NJ



Hit Date UTC           File Hash                                         Title
08/26/2018 23:37:01    983C0248235B4AC239F126947EB194068A914603          Love Burns Again

08/26/2018 22:56:40    2BB3542AEE656BF5EDE1C26AFC0FA39BB9A419F7          Would You Fuck My Girlfriend

08/14/2018 23:09:35    B198F375167D013B71083DEE646A17D990D51A10          Red Hot Christmas

04/05/2018 01:01:32    507D295A735F5464F4C3DB79DC495B3077D31578          Piano Concerto


Total Statutory Claims Against Defendant: 4




                                                  EXHIBIT A
CNJ739
